
	
		I
		112th CONGRESS
		2d Session
		H. R. 5322
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Inspector General Act of 1978 to provide for
		  an Inspector General for the Metropolitan Washington Airports Authority, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Metropolitan Washington Airports
			 Authority Inspector General Act of 2012.
		2.Inspector General
			 for the Metropolitan Washington Airports Authority
			(a)In
			 generalSection 8G of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by inserting the Metropolitan Washington Airports Authority,
			 after the Legal Services Corporation,; and
					(B)in paragraph
			 (4)—
						(i)by
			 inserting after subparagraph (C) the following new subparagraph:
							
								(D)with respect to the Metropolitan Washington
				Airports Authority, such term means the Board of Directors of the Metropolitan
				Washington Airports Authority;
								;
				and
						(ii)by
			 redesignating subparagraphs (D) through (H) and subparagraphs (E) through (I),
			 respectively; and
						(2)in subsection (c),
			 by inserting section 8M and before subsection
			 (f).
				(b)Rule of
			 constructionSection 8J of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 8E or 8F and inserting 8E, 8F, or 8M.
			(c)Special
			 provisionsThe Inspector
			 General Act of 1978 (5 U.S.C. App.) is amended by inserting after section 8L
			 the following new section:
				
					8M.Special
				provisions concerning the Metropolitan Washington Airports Authority
						(a)Appointment and
				removalNotwithstanding
				subsections (c) and (e) of section 8G, the Inspector General of the
				Metropolitan Washington Airports Authority shall be appointed and removed by
				the Secretary of Transportation. Such Inspector General shall be appointed
				without regard to political affiliation and solely on the basis of integrity
				and demonstrated ability in accounting, auditing, financial analysis, law,
				management analysis, public administration, or investigations.
						(b)Executive
				sessionThe Inspector General
				for the Metropolitan Washington Airports Authority may attend any executive
				session of the Board of Directors of the Metropolitan Washington Airports
				Authority.
						(c)IG
				staffThe Inspector General
				for the Metropolitan Washington Airports Authority may appoint additional staff
				as the Inspector General considers appropriate.
						(d)Expenses and
				staffThe Metropolitan
				Washington Airports Authority shall pay the expenses of the Inspector General
				for such Authority, including staff salaries and benefits. A request for funds
				by the Inspector General shall be available not later than 30 days after such
				request is made. If the Metropolitan Washington Airports Authority fails to
				comply with this section, the Secretary of Transportation may not approve a
				grant for such Authority under section 47107(b) of title 49, United States
				Code, until such funding is made available for the Inspector General.
						(e)Employee
				complianceEmployees of the
				Metropolitan Washington Airports Authority and members of the Board of
				Directors of such Authority shall cooperate with and comply with requests from
				the Inspector General of the Metropolitan Washington Airports Authority
				necessary in the performance of the functions assigned by this Act, including
				providing testimony and other
				information.
						.
			(d)Deadline for
			 appointment of the Inspector General for the Metropolitan Washington Airports
			 AuthorityNot later than 60
			 days after the date of the enactment of this Act, the Secretary of
			 Transportation shall appoint an Inspector General for the Metropolitan
			 Washington Airports Authority as required by section 8M of the Inspector
			 General Act of 1978 (5 U.S.C. App.), as added by subsection (b).
			(e)Amount for IG
			 expenses
				(1)In
			 generalThe Metropolitan
			 Washington Airports Authority shall make available not less than $1,200,000 for
			 the one-year period beginning on the date that the Inspector General of the
			 Metropolitan Washington Airports Authority is appointed and shall remain
			 available until expended. Requests for subsequent fiscal years shall be made by
			 the Inspector General and paid by the Metropolitan Washington Airports
			 Authority unless expressly stated otherwise in law.
				(2)Staff and budget
			 requirementsNot later than 1 year after the Inspector General
			 for the Metropolitan Washington Airports Authority is appointed, the Inspector
			 General shall determine any staffing and budget requirements.
				
